Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This office action is a response to application no. 16/918,610 filed on 07/01/2020. 
Claims 1 – 20 are pending and ready for examination.


Priority
This application claims priority to U.S. provisional application no. 62/869,275 filed on 07/01/2019.


Claim Objections
Claims 1, 9 and 17 – 20 are objected to because of the following informalities:  
Claims 1 and 9 recite in second paragraph “receiving/ receive an indication of a plurality of reference signals: and then again recite in third paragraph “receiving/ receive a plurality of reference signals”.  The above-mentioned fact raises ambiguity and needs to be corrected by reciting “receiving/ receive [[a]] the 
Claim 17 recites in last paragraph “the selected one of the plurality of reference signals”; it should read as “
Appropriate corrections are required.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).

Two claims are numbered as “17”. The second one should be number “18’. Therefore, misnumbered claims 17 – 20 should be numbered as 18 – 21, respectively.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Dependent claims 17 – 20 recite the limitation "The method of claim 16" in line 1.  There is insufficient antecedent basis for this limitation in the claims, as the claims are dependent from independent claim 17. Therefore, it should read as "The method of claim [[16]] 17". For the purpose of this examination claims 17 – 20 are considered as if they are dependent from claim 17.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 5, 9 – 13, 17 – 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. (Islam hereinafter referred to Islam) (US 2020/0008261 A1) in view of Chakraborty et al. (Chakraborty hereinafter referred to Chakraborty) (US 2019/0159280 A1).

Regarding claim 1, Islam teaches a method ([0005], techniques relate to improved methods, systems, devices, and apparatuses that support beam sweeping during an on-period of a DRX cycle), comprising: 
at a user equipment (UE) (Fig.2, UE 210): 
establishing a connected discontinuous reception (C- DRX) cycle with a currently camped base station (Fig.2 and [0098], wireless communications system 200 includes one or more base stations 205 and one or more UEs 210; [0099], UE 210 enters a connected mode discontinuous reception (C-DRX). Here, the UE 210 is in communication with the base station 205; therefore, a C- DRX cycle is established with a currently camped base station), the C-DRX cycle including one or more onDurations (Fig.3 and [0106], The DRX cycle 300 includes an off-period 315 and an on-period 320), wherein, when the one or more onDurations is scheduled, the UE is configured to utilize an active mode of processing ([0106], During the on-period 320, a UE 210 monitors a physical downlink control channel (PDCCH) (e.g., for a wake-up signal 310). Here, monitoring PDCCH is an active mode of processing) and when the one or more onDurations are not scheduled the UE is configured to utilize a sleep mode of inactivity ([0106], During the off-period 315, the UE 210 enter a sleep state and not monitor certain channels. Here, sleep state is a sleep mode of inactivity, as it does not monitor the channel);
a plurality of reference signals that are to be transmitted to the UE during a first onDuration (Fig.5 and [0127], beam sweep of reference signals to occur during the on-period 510 of a DRX cycle 500), wherein each of the plurality of reference signals are (i) to be included in a transmitter beam (Fig.5 and [0125], The beam sweep 515 includes transmitting a set of signals 525 using a set of beams 530; the signals 525 are reference signals. Here, the set of beams 530 is transmitter beams); 
receiving a plurality of reference signals, each of the plurality of reference signals being associated with one of a plurality of transmitter beams (Fig.5 and [0128], the base station is configured to transmit the beam sweep 515 during an on-period 510 every one-in-N DRX cycles; [0125], The beam sweep 515 includes transmitting a set of signals 525 using a set of beams 530; the signals 525 are reference signals. Therefore, the UE receives a plurality of reference signals associated with one of a plurality of transmitter beams); 
selecting one of the plurality of transmitter beams based on measuring the included reference signal (Fig.2 and [0101], The UE 210 listens for reference signals, measures channel conditions for these reference signals, and selects one or more beams (e.g., beams with the best channel conditions) to use for future communications. Here, selecting beam is considered as selecting one of the plurality of transmitter beams); and 
transmitting an indication of the selected one of the plurality of transmitter beams (Fig.2 and [0101], The UE 210 report the selected beams to the base station 205).
Islam does not specifically teach
receiving an indication of a plurality of reference signals, wherein each of the plurality of reference signals are (ii) associated with an uplink resource; and 

However, Chakraborty teaches (Title, DUAL BAND DISCONTINUOUS RECEPTION) 
receiving an indication of a plurality of reference signals (Fig.15 and [0148], receive an indication of reference signals received on second carrier) that are to be transmitted to the UE during a first onDuration (Fig.15 and [0148], receive reference signals from the base station on the second carrier in the on-duration of the DRX cycle), wherein each of the plurality of reference signals are (i) to be included in a transmitter beam and (ii) associated with an uplink resource ([0148], an indication of the candidate beam on uplink resources in the on-duration on the second carrier. As mentioned, the reference signals and the indication of the candidate beam on uplink resources are transmitted during the on-duration on the second carrier; therefore, the reference signals are associated with a transmitter beam and an uplink resource); 
receiving a plurality of reference signals (Fig.15 and [0148], receive reference signals from the base station); 
selecting one of the plurality of transmitter beams based on reference signal ([0148], identify a candidate beam for communications with the base station based on the received reference signals. Here, the candidate beam is a selected transmitter beam); and 
transmitting an indication of the selected one of the plurality of transmitter beams on the uplink resource associated with the included reference signal ([0148], transmit an indication of the candidate beam in a measurement report to the base station on uplink resources in the on-duration on the first carrier or the second carrier). 
 Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Islam as mentioned above and further incorporate the teaching of Chakraborty. The motivation for doing so would have been to provide a wireless communications system that supports efficient techniques for limiting power consumption at a UE operating in a DRX mode and supports efficient signaling to identify a suitable beam for communications in an on-duration (Chakraborty, [0050] and [0082]).

Regarding claim 9, Islam teaches ([0005], techniques relate to improved methods, systems, devices, and apparatuses that support beam sweeping during an on-period of a DRX cycle) a user equipment (UE) (Fig.2, UE 210; Fig.10 and [0166], device 1005) , comprising: 
a transceiver (Fig.10 and [0166], transceiver 1020) configured to camp on a base station (Fig.10, 105) of a first network operating on a first radio access technology (RAT) (Fig.1 and [0062], wireless communications system 100 is a Long Term Evolution (LTE) network, an LTE-Advanced (LTE-A) network, an LTE-A Pro network, or a New Radio (NR) network; [0063], Base stations 105 wirelessly communicate with UEs); and 
a processor (Fig.10 and [0166], processor 1040) configured to:
establish a connected discontinuous reception (C- DRX) cycle with the currently camped base station (Fig.2 and [0098], wireless communications system 200 includes one or more base stations 205 and one or more UEs 210; [0099], UE 210 enters a connected mode discontinuous reception (C-DRX). Here, the UE 210 is in communication with the base station 205; therefore, a C- DRX cycle is established with a currently camped base station), the C-DRX cycle including one or more onDurations (Fig.3 and [0106], The DRX cycle 300 includes an off-period 315 and an on-period 320), wherein, when the one or more onDurations is scheduled, the UE is configured to utilize an active mode of processing ([0106], During the on-period 320, a UE 210 monitors a physical downlink control channel (PDCCH) (e.g., for a wake-up signal 310). Here, monitoring PDCCH is an active mode of processing) and when the one or more onDurations are not scheduled the UE is configured to utilize a sleep mode of inactivity ([0106], During the off-period 315, the UE 210 enter a sleep state and not monitor certain channels. Here, sleep state is a sleep mode of inactivity, as it does not monitor the channel);
a plurality of reference signals that are to be transmitted to the UE during a first onDuration (Fig.5 and [0127], beam sweep of reference signals to occur during the on-period 510 of a DRX cycle 500), wherein each of the plurality of reference signals are (i) to be included in a transmitter beam (Fig.5 and [0125], The beam sweep 515 includes transmitting a set of signals 525 using a set of beams 530; the signals 525 are reference signals. Here, the set of beams 530 is transmitter beams); 
receive a plurality of reference signals, each of the plurality of reference signals being associated with one of a plurality of transmitter beams (Fig.5 and [0128], the base station is configured to transmit the beam sweep 515 during an on-period 510 every one-in-N DRX cycles; [0125], The beam sweep 515 includes transmitting a set of signals 525 using a set of beams 530; the signals 525 are reference signals. Therefore, the UE receives a plurality of reference signals associated with one of a plurality of transmitter beams); 
select one of the plurality of transmitter beams based on measuring the included reference signal (Fig.2 and [0101], The UE 210 listens for reference signals, measures channel conditions for these reference signals, and selects one or more beams (e.g., beams with the best channel conditions) to use for future communications. Here, selecting beam is considered as selecting one of the plurality of transmitter beams); and 
wherein the transmitter is further configured to transmit an indication of the selected one of the plurality of transmitter beams (Fig.2 and [0101], The UE 210 report the selected beams to the base station 205).
Islam does not specifically teach
receive an indication of a plurality of reference signals, wherein each of the plurality of reference signals are (ii) associated with an uplink resource; and 
transmit an indication of the selected one of the plurality of transmitter beams on the uplink resource associated with the included reference signal. 
However, Chakraborty teaches (Title, DUAL BAND DISCONTINUOUS RECEPTION) 
receive an indication of a plurality of reference signals (Fig.15 and [0148], receive an indication of reference signals received on second carrier) that are to Fig.15 and [0148], receive reference signals from the base station on the second carrier in the on-duration of the DRX cycle), wherein each of the plurality of reference signals are (i) to be included in a transmitter beam and (ii) associated with an uplink resource ([0148], an indication of the candidate beam on uplink resources in the on-duration on the second carrier. As mentioned, the reference signals and the indication of the candidate beam on uplink resources are transmitted during the on-duration on the second carrier; therefore, the reference signals are associated with a transmitter beam and an uplink resource); 
receive a plurality of reference signals (Fig.15 and [0148], receive reference signals from the base station); 
select one of the plurality of transmitter beams based on reference signal ([0148], identify a candidate beam for communications with the base station based on the received reference signals. Here, the candidate beam is a selected transmitter beam); and 
transmit an indication of the selected one of the plurality of transmitter beams on the uplink resource associated with the included reference signal ([0148], transmit an indication of the candidate beam in a measurement report to the base station on uplink resources in the on-duration on the first carrier or the second carrier). 
 Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Islam as mentioned above and further incorporate the teaching of Chakraborty. The motivation for doing so would have been to provide a wireless communications system that Chakraborty, [0050] and [0082]).

Regarding claim 17, Islam teaches a method ([0005], techniques relate to improved methods, systems, devices, and apparatuses that support beam sweeping during an on-period of a DRX cycle), comprising: 
at a base station (Fig.2, base station 205): 
establishing a connected discontinuous reception (C- DRX) cycle with a connected user equipment (UE) (Fig.2 and [0098], wireless communications system 200 includes one or more base stations 205 and one or more UEs 210; [0099], UE 210 enters a connected mode discontinuous reception (C-DRX). Here, the UE 210 is in communication with the base station 205; therefore, a C- DRX cycle is established with a connected UE), the C-DRX cycle including one or more onDurations (Fig.3 and [0106], The DRX cycle 300 includes an off-period 315 and an on-period 320), when the one or more onDurations is scheduled, the UE is configured to utilize an active mode of processing ([0106], During the on-period 320, a UE 210 monitors a physical downlink control channel (PDCCH) (e.g., for a wake-up signal 310). Here, monitoring PDCCH is an active mode of processing) and when the one or more onDurations are not scheduled the UE is configured to utilize a sleep mode of inactivity ([0106], During the off-period 315, the UE 210 enter a sleep state and not monitor certain channels. Here, sleep state is a sleep mode of inactivity, as it does not monitor the channel);
Fig.5 and [0127], beam sweep of reference signals to occur during the on-period 510 of a DRX cycle 500), wherein each of the plurality of reference signals are (i) to be included in a transmitter beam (Fig.5 and [0125], The beam sweep 515 includes transmitting a set of signals 525 using a set of beams 530; the signals 525 are reference signals. Here, the set of beams 530 is transmitter beams); 
transmitting each of the plurality of reference signals using the associated transmitter beams (Fig.5 and [0128], the base station is configured to transmit the beam sweep 515 during an on-period 510 every one-in-N DRX cycles; [0125], The beam sweep 515 includes transmitting a set of signals 525 using a set of beams 530; the signals 525 are reference signals. Therefore, each of the plurality of reference signals associated with transmitter beams is transmitted); and 
receiving an indication of the selected one of the plurality of transmitter beams (Fig.2 and [0101], The UE 210 listens for reference signals, measures channel conditions for these reference signals, and selects one or more beams (e.g., beams with the best channel conditions) to use for future communications; The UE 210 report the selected beams to the base station 205).
Islam does not specifically teach
transmitting an indication of a plurality of reference signals, wherein each of the plurality of reference signals are (ii) associated with an uplink resource; and 
receiving an indication of the selected one of the plurality of transmitter beams on the uplink resource associated with the included reference signal. 
Title, DUAL BAND DISCONTINUOUS RECEPTION) 
transmitting an indication of a plurality of reference signals (Fig.15 and [0148], receive an indication of reference signals received on second carrier) that are to be transmitted to the UE during a first onDuration (Fig.15 and [0148], receive reference signals from the base station on the second carrier in the on-duration of the DRX cycle), wherein each of the plurality of reference signals are (i) to be included in a transmitter beam and (ii) associated with an uplink resource ([0148], an indication of the candidate beam on uplink resources in the on-duration on the second carrier. As mentioned, the reference signals and the indication of the candidate beam on uplink resources are transmitted during the on-duration on the second carrier; therefore, the reference signals are associated with a transmitter beam and an uplink resource); 
transmitting the plurality of reference signals (Fig.15 and [0148], receive reference signals from the base station); 
selecting one of the plurality of transmitter beams based on reference signal ([0148], identify a candidate beam for communications with the base station based on the received reference signals. Here, the candidate beam is a selected transmitter beam); and 
receiving an indication of the selected one of the plurality of transmitter beams on the uplink resource associated with the included reference signal ([0148], identify a candidate beam for communications with the base station based on the received reference signals. Here, the candidate beam is a selected transmitter beam. [0148], transmit an indication of the candidate beam in a measurement report to the base station on uplink resources in the on-duration on the first carrier or the second carrier). 
 Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Islam as mentioned above and further incorporate the teaching of Chakraborty. The motivation for doing so would have been to provide a wireless communications system that supports efficient techniques for limiting power consumption at a UE operating in a DRX mode and supports efficient signaling to identify a suitable beam for communications in an on-duration (Chakraborty, [0050] and [0082]).

Regarding claims 2, 10 and 17, combination of Islam and Chakraborty teaches all the features with respect to claims 1, 9 and 16, respectively as outlined above.
Islam further teaches
wherein the UE receives downlink data from the currently camped base station via the selected one of the plurality of transmitter beams ([0101], The UE 210 reports the selected beams to the base station 205. Using this information, the base station 205 adjusts the beam(s) used for the communication link with the UE 210. In such a manner, the base station 205 and the UE 210 use beam management procedures to maintain a communication link. Therefore, UE receives downlink data from the currently camped base station via the selected transmitter beam).
Chakraborty further teaches
Fig.5 and [0091], Base station 105-a transmits PDCCH 515 using the candidate beam in on-duration 525 to schedule a data transmission to UE 115-a in PDSCH 520 in on-duration 525, and base station 105-a transmits the data in PDSCH 520).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Islam and Chakraborty as mentioned in claims 1, 9 and 16 and further incorporate the teaching of Chakraborty. The motivation for doing so would have been to provide a wireless communications system that supports efficient techniques for limiting power consumption at a UE operating in a DRX mode and supports efficient signaling to identify a suitable beam for communications in an on-duration (Chakraborty, [0050] and [0082]).

Regarding claims 3, 11 and 18, combination of Islam and Chakraborty teaches all the features with respect to claims 1, 9 and 16, respectively as outlined above.
Islam does not specifically teach
wherein the indication of the selected one of the plurality of transmitter beams is one of a channel station information reference signal (CSI-RS) resource indication (CRI), an acknowledgement (ACK) or a uplink scheduling request (SR).
However, Chakraborty teaches
wherein the indication of the selected one of the plurality of transmitter beams is one of a channel station information reference signal (CSI-RS) resource indication Fig.5 and [0090], UE 115-a transmits an indication of the candidate beam to base station 105-a in a measurement report 550. [0092], the location of the resources used by UE 115-a to transmit the measurement report 550 is resources configured independent of the location of the on-duration 525 (e.g., scheduling request resources or random-access channel (RACH) resources). Therefore, scheduling request resources are used for transmitting the indication of the candidate/ selected beam. Accordingly, the indication of the selected one of the plurality of transmitter beams is a uplink scheduling request).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Islam and Chakraborty as mentioned in claims 1, 9 and 16 and further incorporate the teaching of Chakraborty. The motivation for doing so would have been to provide a wireless communications system that supports efficient techniques for limiting power consumption at a UE operating in a DRX mode and supports efficient signaling to identify a suitable beam for communications in an on-duration (Chakraborty, [0050] and [0082]).

Regarding claims 4 and 12, combination of Islam and Chakraborty teaches all the features with respect to claims 1 and 9, respectively as outlined above.
Islam further teaches
wherein the transmitting an indication of the selected one of the plurality of transmitter beams is transmitted to one of (i) the currently camped base station (Fig.2 and [0101], The UE 210 report the selected beams to the base station 205. As mentioned above, base stations 205 is the currently camped base station; therefore, indication of the selected one of the plurality of transmitter beams is transmitted to the currently camped base station) or (ii) a base station of a different radio access technology (RAT) than the currently camped base station (Due to alternative language “one of” in the claim, examiner addresses one limitation only)

Regarding claims 5, 13 and 20, combination of Islam and Chakraborty teaches all the features with respect to claims 1, 9 and 17, respectively as outlined above.
Islam further teaches
wherein the reference signals comprise channel state information reference signals (CSI-RS) ([0101], the reference signals include channel state information reference signals (CSI-RSs)). 

Claims 6, 7, 14, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Islam in view of Chakraborty and further in view of Luo et al. (Luo hereinafter referred to Luo) (US 2020/0112917 A1) (relies on filing date of provisional application no. US 62/742,227 that properly supports all citation).

Regarding claims 6 and 14, combination of Islam and Chakraborty teaches all the features with respect to claims 1 and 9, respectively as outlined above.
Islam does not specifically teach

However, Luo teaches (Title, WAKEUP SIGNALING RESOURCE OCCASIONS)
wherein a number of transmitter beams is based on, at least, a length of the C-DRX cycle ([0132], The downlink transmit beams, downlink receive beams, or both are configured for improved detection at UE 115-c. The numbers of beams… are pre-configured for each wireless device or are configured based on a configuration message or configuration function. E.g. a configuration function for the beams is based on a link quality, .., a C-DRX cycle length. Therefore, number of transmitter beams is based on, at least, a length of the C-DRX cycle).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Islam and Chakraborty as mentioned in claims 1 and 9 and further incorporate the teaching of Luo. The motivation for doing so would have been to provide improved methods, systems, devices, and apparatuses that support wakeup signaling resource occasions and improved power savings at user equipment (UEs) (Luo, [0005]).

Regarding claims 7 and 15, combination of Islam and Chakraborty teaches all the features with respect to claims 1 and 9, respectively as outlined above.
Islam further teach
a number of reference signals (Fig.5 and [0125], beam sweep 515 includes transmitting a set of signals 525 using a set of beams 530. In FIG. 5, each signal is represented by a box and each beam used to transmit that signal is represented by the shading of the box; the signals 525 are reference signals. Therefore, the number of reference signals corresponds to the number of transmitter beams).
Islam does not specifically teach
wherein a number of reference signals is based on, at least, a length of the C-DRX cycle.
However, Luo teaches (Title, WAKEUP SIGNALING RESOURCE OCCASIONS)
wherein a number of reference signals is based on, at least, a length of the C-DRX cycle ([0132], The downlink transmit beams, downlink receive beams, or both are configured for improved detection at UE 115-c. The numbers of beams… are pre-configured for each wireless device or are configured based on a configuration message or configuration function. E.g. a configuration function for the beams is based on a link quality, .., a C-DRX cycle length. Therefore, number of transmitter beams is based on, at least, a length of the C-DRX cycle).
(Islam discloses the number of reference signals corresponds to the number of transmitter beams and Luo discloses the number of transmitter beams is based on, at least, a length of the C-DRX cycle; therefore, it is obvious to consider in view of Islam and Luo that a number of reference signals is based on, at least, a length of the C-DRX cycle).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Islam and Chakraborty as mentioned in claims 1 and 9 and further incorporate the teaching of Luo, [0005]).

Regarding claim 19, combination of Islam and Chakraborty teaches all the features with respect to claim 16 as outlined above.
Islam does not specifically teach
wherein one of a number of transmitter beams or a number of reference signals is based on, at least, a length of the C-DRX cycle.
However, Luo teaches (Title, WAKEUP SIGNALING RESOURCE OCCASIONS)
wherein one of a number of transmitter beams or a number of reference signals is based on, at least, a length of the C-DRX cycle ([0132], The downlink transmit beams, downlink receive beams, or both are configured for improved detection at UE 115-c. The numbers of beams… are pre-configured for each wireless device or are configured based on a configuration message or configuration function. E.g. a configuration function for the beams is based on a link quality, .., a C-DRX cycle length. Therefore, number of transmitter beams is based on, at least, a length of the C-DRX cycle) (Due to alternative language “or” in the claim, examiner addresses one limitation only).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Islam and Chakraborty as mentioned in claims 1 and 9 and further incorporate the teaching of Luo, [0005]).

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Islam in view of Chakraborty and further in view of NAM et al. (NAM hereinafter referred to NAM) (US 2020/0260381 A1) (relies on filing date of provisional application no. US 62/804,206 that properly supports all citation).

Regarding claims 8 and 16, combination of Islam and Chakraborty teaches all the features with respect to claims 1 and 9, respectively as outlined above.
Islam further teaches 
wherein the measuring the included reference signal comprises measuring a reference signal received power ([0114], The UE measures a signal quality of each of the reference signals received from the base station. Examples of the signal qualities that is measured by the UE includes received signal received power (RSRP)).
Islam does not specifically teach
a layer 1 reference signal received power (L1-RSRP).
However, NAM teaches (Title, WAKE-UP UPLINK RESOURCE ASSIGNMENT FOR POWER-EFFICIENT C-DRX OPERATION)
wherein the measuring the included reference signal comprises measuring a layer 1 reference signal received power (L1-RSRP) ([0098], channel measurement report includes layer 1 (L1 or Physical layer) reference signal received power L1-RSRP (e.g., single group L=1 beam management) reporting).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Islam and Chakraborty as mentioned in claims 1 and 9 and further incorporate the teaching of NAM. The motivation for doing so would have been to provide uplink resource assignment for power efficient C-DRX operation (NAM, [0080]).




Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
Islam et al. (Pub. No. US 2019/0053153 A1) – “CONNECTED DISCONTINUOUS RECEPTION WAKE UP PROCEDURE” discloses a base station identifies that data is available to be transmitted to a user equipment (UE) that is operating in a discontinuous reception (DRX) mode. The base station configures a plurality of UE-specific reference signals for transmission to the UE, each UE-specific reference signal indicating a UE identifier and an availability of data for the UE. The UE receives the UE-specific reference signal, and identify that data is available for the UE from the base station. The UE then transmits a beam recovery signal to the base station that includes an identifier for the transmit beam used by the UE to transmit the beam recovery signal. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571)272-8009.  The examiner can normally be reached on Monday - Friday 8:30 am - 6 pm (EST).

Information Regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROWNAK ISLAM/
Primary Examiner, Art Unit 2474